Exhibit 10.1



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of the 13th day
of May, 2014 (the “Effective Date”), by and between Virtus Oil & Gas Corp., a
Nevada corporation (the “Company”), and Rupert Ireland (“Ireland”).

 

WHEREAS, the Company desires to employ Ireland, and Ireland desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.     Employment/Duties. Ireland shall serve the Company as President and Chief
Executive Officer with the authority, duties and responsibilities customarily
incident to the offices of President and Chief Executive Officer as governed and
limited by the Company’s Articles of Incorporation and Bylaws. Ireland shall
perform such other executive services commensurate with his position, as may
from time to time be assigned to Ireland by the Company’s Board of Directors.
Ireland may also serve as Secretary, Treasurer or as any other officer as
appointed by the Board of Directors.

 

2.     Term of Agreement. This Agreement shall be in effect for three (3) years
from the Effective Date (the “Initial Term”) and shall automatically renew for
consecutive one-year periods (each a “Renewal Term”) until it is terminated
under the terms of paragraph 6 of this Agreement. The Initial Term and any
Renewal Terms shall be referred to herein as the “Term”.

 

3.     Ireland’s Responsibilities. Ireland agrees that during the Term he will
devote his full business time and best efforts and abilities to the performance
of his duties for the Company. Ireland agrees to act with the Company’s best
interest in mind at all times. Ireland will conduct himself at the highest
professional standards of ethics and integrity. Ireland agrees to use his best
efforts and skills to preserve the business of the Company and the good will of
its customers, employees and persons having business relations with the Company.
Ireland will comply with all of the Company’s policies and procedures and all
applicable laws.

 

4.    No Limitations. Ireland represents and warrants to the Company that he is
under no contractual, judicial or other restraint that impairs his right or
legal ability to enter into this Agreement and to carry out his duties and
responsibilities for the Company.

 

5.    Compensation and Benefits.

 

(a)     Base Salary. During the Term, the Company will pay to Ireland a base
salary of US$120,000 per year, pro rated for any partial year. The base salary
will be subject to all applicable legal deductions and withholdings. The base
salary will be paid on regularly scheduled paydays determined by the Company.



 

 

 

(b)     Benefits. The Company will provide Ireland with vacation and other
employment benefits the Company provides to its full-time executive employees
pursuant to the regular policies of the Company.

 

(c)     Award of Restricted Stock. Ireland shall be entitled to receive three
million (3,000,000) shares of the Common Stock, $0.001 par value, of the Company
(the “Common Stock”) during the Term. One million (1,000,000) shares of Common
Stock shall vest on each one-year anniversary of the Effective Date, commencing
in 2015 and shall be fully vested on the third anniversary of the Effective Date
in 2017. Ireland acknowledges and agrees that the Common Stock will not be
registered under the Securities Act of 1933, as amended, and will carry a
restrictive legend to the effect that the shares of Common Stock may not be
transferred absent such registration or pursuant to an exemption from
registration. On each one-year anniversary of the Effective Date for three
years, the Company will deliver to Ireland a stock certificate representing
1,000,000 shares of Common Stock that have vested as of such date. Ireland
agrees to execute and deliver such other documentation requested by the Company,
including but not limited to a Subscription Agreement, necessary or desirable in
connection with the issuance of the Common Stock.

 

(d)     Reimbursement of Expenses. During the Term, the Company will pay or
reimburse Ireland for all reasonable travel, cellular telephone and other
expenses incurred by Ireland in performing his obligations under this Agreement
in accordance with the policies and procedures of the Company, provided that
Ireland properly accounts for such expenses in accordance with the regular
policies of the Company.

 

(e)      Signing Bonus. Upon Ireland’s execution of this Agreement, the Company
will pay to Ireland a signing bonus in the amount of US$5,000. The signing bonus
will be subject to all applicable legal deductions and withholding and will be
paid to Ireland on the Company’s first regularly scheduled payday during the
Term.

 

6.             Termination of Agreement. During the Initial Term and any Renewal
Term, this Agreement may be terminated as set forth below:

 

(a)       Death or Disability. This Agreement will automatically terminate upon
the death of Ireland or upon Ireland’s becoming disabled to the extent that he
cannot perform the essential functions of his position as determined in good
faith by a physician reasonably acceptable to the Company. If Ireland’s
employment is terminated under this paragraph 6(a), the Company will pay to
Ireland (or his estate) the full amount of his compensation through the date of
termination.

 

(b)       Voluntary Termination by Ireland. Ireland may voluntarily terminate
his employment by providing the Company with at least sixty (60) days prior
written notice of termination. Upon receipt of said notice, the parties shall
meet and in good faith confer regarding Ireland’s work responsibilities during
the notice period. During the notice period, Ireland agrees to use his best
efforts to continue his work for the Company; provided, however, that the
Company may, in its sole discretion, relieve Ireland of his duties during all or
part of the notice period, but shall be obligated to continue compensating
Ireland until his termination date with his same pay and benefits.

 

 

 



(c)       Voluntary Termination by Company. The Company may terminate this
Agreement by providing Ireland with at least sixty (60) days prior written
notice of termination. Upon receipt of said notice, the parties shall meet and
in good faith confer regarding Ireland’s work responsibilities during the notice
period. During the notice period, Ireland agrees to use his best efforts to
continue his work for the Company; provided, however, that the Company may, in
its sole discretion, relieve Ireland of his duties during all or part of the
notice period, but shall be obligated to continue compensating Ireland until his
termination date with his same pay and benefits.

 

(d)       For Cause. The Company may terminate this Agreement immediately
without any prior written notice to Ireland if the termination is "for cause."
For purposes of this Agreement, "for cause" shall be defined as the willful and
continued failure by Ireland to perform his duties, conviction of a felony, or
any other material conduct that is contrary to the best interests of the Company
or adversely affects the reputation of the Company. In the event that this
Agreement is terminated pursuant to this paragraph 6(d), the Company shall pay
to Ireland only that compensation which is due to him through the date of his
termination.

 

(e)        Expiration of Term. Either party may terminate this Agreement
effective on the date the Initial Term or any Renewal Term is due to expire by
giving the other party at least thirty (30) days prior written notice of
termination. Upon receipt of said notice, the parties shall meet and in good
faith confer regarding Ireland’s work responsibilities during the notice period.
During the notice period, Ireland agrees to use his best efforts to continue his
work for the Company; provided, however, that the Company may, in its sole
discretion, relieve Ireland of his duties during all or part of the notice
period, but shall be obligated to continue compensating Ireland until his
termination date with his same pay and benefits.

 

(f)        Common Stock Award. If Ireland’s employment is terminated for reasons
other than "for cause" as defined in paragraph 6(d) or other than Ireland’s
voluntary resignation pursuant to paragraph 6(b), the Company shall deliver to
Ireland the full amount of Common Stock to which he is entitled pursuant to
paragraph 5(c), according to the vesting schedule set forth therein. If
Ireland’s employment is terminated "for cause", or if Ireland voluntarily
resigns, then he shall not be entitled to receive any shares of Common Stock
which have not yet vested pursuant to paragraph 5(c).

 

(g)       Return of Property and Non-Access. Upon the termination of his
employment with the Company, Ireland agrees to (i) immediately return to the
Company all Confidential Information (defined below) and other property
belonging to the Company; (ii) not retain copies of any Confidential
Information, documents, or other property belonging to the Company; and (iii)
not access the Company’s computer systems, download files or any information
from the Company’s computer systems or in any way interfere, disrupt, modify or
change any computer program used by the Company or any data stored on the
Company’s computer systems.

 

 

 



7.      Confidential Information. The Company will provide confidential and
proprietary information to Ireland, including but not limited to information
regarding the Company’s customers (their contacts and product purchasing
history/patterns), potential customers, current or future prospects, acquisition
targets, vendors, suppliers, employees, contractors, sales, purchasing, pricing,
products and services, business plans, the status of exploration or development
of owned or leased properties, along with reports prepared by or for the Company
(including sales reports) (collectively referred to herein as the “Confidential
Information”). Ireland understands and agrees that during and after the term of
his employment he will not directly or indirectly use or disclose any such
Confidential Information for any reason other than the advancement of the
Company’s business interests. The parties agree that the restrictions in this
paragraph 7 regarding Confidential Information do not cover public information,
information created by entities other than the Company for dissemination to the
public or information generally known in the Company’s industry. The parties
agree that the obligations created in this paragraph 7 will survive the
termination of Ireland’s employment with the Company and the termination of this
Agreement.

 

8.       Choice of Law. The parties agree that this Agreement shall be governed
by and construed under the laws of the State of Nevada.

 

9.       Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable, or void, in whole or in part, then both parties
will be relieved of all obligations arising under such provision, but only to
the extent it is illegal, unenforceable, or void. The parties intend that this
Agreement will be deemed amended by modifying any such illegal, unenforceable,
or void provision to the extent necessary to make it legal and enforceable while
preserving its intent, or if such is not possible, by substituting therefor
another provision that is legal and enforceable and achieves the same
objectives. Notwithstanding the foregoing, if the remainder of this Agreement
will not be affected by such declaration or finding and is capable of
substantial performance, then each provision not so affected will be enforced to
the extent permitted by law.

 

10.      Waiver. No delay or omission by either party to this Agreement to
exercise any right or power under this Agreement will impair such right or power
or be construed as a waiver thereof. A waiver by either of the parties to this
Agreement of any of the covenants to be performed by the other or any breach
thereof will not be construed to be a waiver of any succeeding breach thereof or
of any other covenant contained in this Agreement. All remedies provided for in
this Agreement will be cumulative and in addition to and not in lieu of any
other remedies available to either party at law, in equity or otherwise.

 

11.      Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given when given in writing and personally
delivered, or upon receipt if sent by mail (registered or certified) or by a
recognized "next-day delivery service" to the address set forth below a party's
signature.

 

 



 

 

 

12.      Entire Agreement. This Agreement represents the entire agreement
relating to employment between the Company and Ireland. No prior or subsequent
promises, representation, or understandings relative to any terms or conditions
of employment are to be considered as part of this Agreement or as binding
unless expressed in writing signed by the parties.

 

13.     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company, provided that the rights and obligations of Ireland
under this Agreement shall not be assignable.

 

14.      Amendment. This Agreement may be amended only in a writing signed by
both parties.

 

15.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one in the same instrument.

 

16.      Acknowledgment. By signing below, the parties certify and represent
that they have carefully read and considered the foregoing Agreement and fully
understand all provisions of this Agreement and understand the consequences of
signing this Agreement, and have signed this Agreement voluntarily and without
coercion, undue influence, threats, or intimidations of any kind or type
whatsoever.

 

 

(Signature Page Follows)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY:VIRTUS OIL & GAS CORP.            

By: /s/ Steven M. Plumb___________

Name: Steven M. Plumb

Title: Chief Financial Officer

 

Address: 1517 San Jacinto Street

Houston, Texas 77002

         IRELAND:   /s/ Rupert Ireland__________________
Name: Rupert Ireland              Address:   1515 7th Street, Suite 59   Santa
Monica, California 90401

  

 

 

 

 



 

 

 

 

 

 



